DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 30 June 2022 is hereby acknowledged. Claims 1 and 3-9 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 30 June 2022. In particular, claim 1 has been amended to require a specific amount and type of polyvinyl alkyl ether. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0017172 (“Thorlaksen”).
	As to claim 1, Thorlaksen teaches a tie-coating composition that may be used as an anticorrosive composition (para. 0032). Thorlaksen teaches epoxy based binder systems (para. 0052) as a base for the tie coat, and amine curing agent (para. 0072), and extender resin. While not exemplified, Thorlaksen teaches the extender resin may be polyvinyl isobutyl ether or polyvinyl ethyl ether (para. 0110), which meet the definition of the polymer (b) where the amount of vinyl alkyl ether is 100 % and the R is an C2-C4 alkyl group. 
	Thorlaksen does not discuss the amount of polyvinyl alkyl ether resin. However, Thorlaksen teaches the coating comprises from 10 to 90 % by weight of the epoxy binder system (para. 0139), which binder system comprises the epoxy resin, which includes epoxy resin, curing agnets, modifiers and extenders (para. 0052). Given that the examples teach amounts of vinyl resin (extender) of approximately 1/3 of the epoxy binder component (see, e.g., composition 8, Table 3, having approximately 10 parts each of epoxy resin, amine curing agent (Mannich base) and 10 parts of vinyl resin), it is contemplated by Thorlaksen that the amount of vinyl resins (such as polyvinyl alkyl ether as claimed) can range to low amounts, such as approximately 3 wt % of solids in the composition, which overlaps the recited range. As such, amounts of polyvinyl alkyl ether are an obvious modification, given the teachings of Thorlaksen concerning the amount of epoxy binder system, and the amounts of extender resin used in the composition.
	As to claim 3, Thorlaksen teaches the use of epoxy reactive diluents (para. 0054), including glycidyl esters that have an epoxy group.
	As to claim 4, Thorlaksen teaches combinations, including other vinyl resins, of extender resins (para. 0117).
	As to claim 5, as discussed with respect to claim 5, Thorlaksen teaches a coat (film) that may be anticorrosive (para. 0032). 
	As to claim 6, Thorlaksen teaches applying to a substrate (para. 0031). 
	As to claim 7, Thorlaksen teaches application of the coating system to a iron or steel structure (para. 0020).
	As to claim 8, Thorlaksen teaches applying the coating to a substrate and curing (see, e.g., para. 0355).
	As to claim 9, Thorlaksen teaches a topcoat on the tie coat (para. 0036).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764